Petition for a re-heariro by
J. J. Marshall.
The defendant in error, by his counsel, respectfully submits to the court the following petition for a re-hearing:
The sum involved is matter of no. consideration. Were it not that a principle appears to bé assumed which is important, and a rule of belief established, *348which may have extensive influence, the court would not be troubled. The coincidence in the dates of Aldridge’s bond to Wood, for £11. Is. 6d, and of the covenant of Wood, to perform certain work for Aldridge, is affirmed by the- court to be sufficient evidence, that the one was in part consideration of the other: that is, “that the writing given by Ald- “ ridge did form a part of the consideration of that “ given by Wood to Aldridge.” Whep the consideration of a writing is impeached, it is incumbent upon the party to make good his allegation. To this end, it is essential to shew, by competent and satisfactory proof, the consideration upon which the instrument intended to be assailed was founded that done, the failure in whole or in part of that consideration, its turpitude or illegality, the fraud or the mistake, must be proved. Coincidence in dates, is certainly not opposed to the conclusion, that one covenant is executed in consideration of another; it is even conceded that it is a circumstance propitious to such conclusion, and in conjunction with other facts, conducing to sustain such allegation, may itself conduce to that end. But, in the absence of other proof, it certainly appeavs totally inadequate to constitute the basis of any judicial conclusion. Coincidence in dates is but the absence of an obstacle to a conclusion which could not be drawn, without accounting for a difference in dates, did such difference exist. It is as inconclusive a circumstance as could attend transactions, or written instruments, alleged to have grown out of and to be dependent up-each other. What limit is there to transactions, on the same day, between the same parties? None except their own will. The law has imposed no restriction to a single contract. Nature has imposed no physical barrier.
Petition for ve-hearing.
This case is not supposed to depend upon the principle of set off, whether legal or equitable. The equity of Aldridge, if any, results from the failure of consideration. He pleads at law a good plea, setting forth the covenant of Wood, alleging it to be the consideration of his bond, and that there was a total failure; that he was dead and insolvent; and had no ffgal representative. We will admit the plea *349good. Issue is joined upon it. That Wood had not performed the stipulations in his covenant, that he, was dead and insolvent, and had no legal representative, are made out satisfactorily; but there is no proof that Wood’s covenant was the consideration upon which Aldridge’s bond was executed, except the coincidence in dates and the fact of attestation, by the same witness. Can it be said that a jury, under the penalty of their oaths, could find for the defendant? Is mere coincidence in dates sufficient to authorize such a verdict? Can such coincidence throw the burden of proof upon the plaintiff ? Must the plaintiff prove that the covenant was not the consideration upon which the other was executed? Is he compelled to lose his case unless he can find out some other consideration, upon which to rest his eause of action? Is it not the law, (and does not the chancellor follow the law,) that he who impeaches or questions the consideration of any writing under seal, or of any which has been, by statute, placed upon the same footing, must not only do it upon oath, but must, in order to success, prove that this consideration has failed, or is vicious? Coincidence in dates cannot furnish that proof, even though the instrument which is offered, should upon its face, bear evidence, that itself could not form the consideration of any contract.
petition for re-heaiing.
The bond from Aldridge to Wood does not refer to any consideration future and to be performed. The covenant from Wood to Aldridge has no indication of the existence of any consideration not already received. Instead of the attestation of the two papers by the same witness, constituting any reason for supposing the one to be consequent upon the other, under the circumstances of this case, the reverse would seem to be the rational conclusion. Aldridge was bound to have supported his bill to reasonable intent, and to have furnished the discretion of the chancellor, competent and satisfactory testimony, to justify the conclusion, that the one covenant was the consideration of the other. He has neither taken the deposition of the subscribing witness, nor accounted for not doing so. The execution of the instruments is not questioned it is true; bqt who might *350more naturally be expected to know whether two papers were executed at the same instant of time, and upon the same consideration, than he who was the witness to the execution of each? The parties and the witness, certainly, may be supposed to know more in relation to a contract, than any other. Had this witness been summoned, he might have proved a different consideration. His testimony was open to the defendant in chancery. But the defendant could not suppose himself required to make proof of the negative of a proposition.
Petition for re-hearing.
Proof of the sale of real estate must depend upon writing, and there is no evidence of the sale of lot No. 10 by Wood to Aldridge. But admit that the parol testimony is sufficient, thus incidentally given, to establish the fact of a sale. Does not that proof weaken the inference drawn from the coincidence in dates, between the bond of Aldridge and the covenant of Wood, by shewing that the parties had actually entered into more contracts than one.
The internal evidence of the two instruments is certainly hostile to any supposition that one was in consideration of the other. The sum of the one is no measure of the value of the other.. But if Aldridge’s bond were the consideration, in part, of Wood’s covenant, why is the stipulation relative to the cattle? If the mason’s work exceeded fifty dollars, Aldridge was to pay the difference in cattle, if it fell short, Wood was, in like manner, to make up the difference. Wood was to perform his work by the last of March, or that not to be done by the last of March, was to be performed on demand. Aldridge was to pay the merchandise, or whiskey, in July. It would seem more natural that Aldridge should have claimed a credit upon his bond, than that he should introduce a new subject, were there a deficiei^cyNn'the mason’s work.
This case depends entirely upon a question of fact: was the bond of Aldridge to Wood executed in consideration, inwhole or in part, of the covenant from Wood to Aldridge? That coincidence in dates is not, of itself, satisfactory evidence to every mind, that one instrument is the consideration of another; *351is manifest from the decision of the circuit judge. If coincidence in dates, be sufficient evidence of the connexion and dependence of one covenant upon another, without the proof of any fact to shew that dependence and connexion, the ultimate opinion of the court is not controverted; although it is thought just as reasonable, to send Aldridge after his friend, Miller Wood, as to despatch a stranger. All that is desired, is to ascertain whether coincidence in dates, is ipso facto and per se, in the absence of contradicting evidence, sufficient to support the allegation and to establish the conclusion, that one covenant, or instrument in writing, was executed and delivered, in consideration of the covenants contained in another instrument in writing.
petition for re-hearing,
Jlnderson for plaintiff; Marshall for defendants.
AH which, is respectfully submitted, to induce the court to re-consider the opinion delivered.
The Court overruled the petition.